Title: To Thomas Jefferson from James Madison, 28 August 1799 [document added in digital edition]
From: Madison, James
To: Jefferson, Thomas


      
        Dr Sir
        Aug. 28. 1799
      
      The letter for Lumsden inclosed in your favor by Mrs. M. got into his hands in time for the inclosed answer from him. If the time & terms on which he proposes to send one of his hands be unobjectionable, I can venture to recommend the choice he has made. He appears to be really an accomplished plaisterer. I write a few lines by the present opportunity to Mr. N. and shall be at Monticello on sunday next. I shall probably ride up to Col. Monroe’s the day preceding.
      Very affecly. I remain Dr Sir Yrs.
      
        Js. Madison Jr.
      
    